United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50331
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HUGO ALEXANDER BERMUDES-CRUZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                      USDC No. 2:05-CR-652
                      --------------------

Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Hugo Alexander

Bermudes-Cruz presents arguments that he concedes are foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998),

which held that 8 U.S.C. § 1326(b)(2) is a penalty provision and

not a separate criminal offense, and by United States v. Mendoza-

Sanchez, 456 F.3d 479, 483 (5th Cir. 2006), which held that the

district court may use all facts admitted by the defendant in

determining whether the prior conviction qualifies as an

enumerated offense under U.S.S.G. § 2L1.2.    The Government’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-50331
                               -2-

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.